COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                   No. 08-17-00233-CV
  IN THE INTEREST OF H.N.H,                        §
                                                                        Appeal from
  A CHILD.                                         §
                                                                    388th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                   (TC # 2010CM1478)
                                                   §

                                  MEMORANDUM OPINION

       Appellee, R.J.H., has filed a motion to dismiss this appeal for lack of jurisdiction because

Appellant, B.A., did not timely file her notice of appeal from the termination order signed on

October 2, 2017. Appellant filed her notice of appeal within fifteen days of the deadline, but she

did not file an extension motion nor did she provide a reasonable explanation for the late filing of

the notice of appeal. A motion for extension of time is necessarily implied when an appellant,

acting in good faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate

Procedure 26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion

for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). An appellant is

nevertheless required to provide a reasonable explanation for the late filing of the notice of appeal.

On February 27, 2018, we issued an order providing Appellant with an opportunity to provide this

explanation within ten days from the date of the order. Our order stated, “[i]f Appellant fails to
provide a reasonable explanation within ten days from the date of this order, the Court will dismiss

the appeal for want of jurisdiction without further notice.” Appellant has not filed any response to

our order. Because Appellant failed to provide a reasonable explanation for failing to timely file

her notice of appeal, the Court is without jurisdiction to consider this appeal. Accordingly, we

grant Appellee’s motion and dismiss the appeal for lack of jurisdiction.



March 21, 2018
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-